Title: From Thomas Jefferson to John Jay, 12 May 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 12. 1789.

I am this moment returned from Versailles, and it is the last moment allowed me to write by this occasion. The Tiers etat remain unshaken in their resolution to do no business with the other orders but voting by persons. The Nobles are equally determined and by a majority of ⅘ or ⅚ to vote only by orders. Committees of accomodation indeed are appointed, but with little prospect of effect. Already the minority of the nobles begin to talk of abandoning their body and going to take their places among the Tiers. Perhaps they may be followed by the timid part of their order: and it might be hoped by a majority of the clergy which still remain undebauched by the bishops. This would form a states general of the whole Tiers, a majority of the clergy, and a fraction of the Nobles. This may be considered then as one of the possible issues this matter may take, should reconciliation be impracticable.—I am able to speak now more surely of the situation of the Emperor. His complaint is pulmonary. The spitting of blood is from the lungs. The hemorrhage which came on was critical and relieved him for the moment. But the relief was momentary only. There is little expectation he can last long.—The King of England’s voiage to Hanover is spoken of more doubtfully. This would be an indication that his complaint is better, or, at least, not worse.—I find on receiving Mr. Neckar’s discourse in print that he has not proposed in direct terms to put down our freeports. The expression is ‘on se borne en ce moment à vous faire observer’ &c. I spoke on the subject with  M. de Monmorin to-day, and he sais they meant and mean to confer with me on it before my departure. I spoke to him also to bring Schweighauser’s & Dobree’s affair to a conclusion: and to Mr. Rayneval on the same subject. They told me they had just received a letter from the Count de la Luzerne justifying the detention of our stores: that they were so much dissatisfied with the principles he advanced, that they should take upon themselves to combat and protest against them, and to insist on a clear establishment of the rule that the property of one sovereign within the dominions of another is not liable to the territorial jurisdiction. They have accordingly charged one of their ablest counsel with the preparation of a memoir to establish this point.—I have the honour to be with sentiments of the most perfect esteem & respect Sir Your most obedt. & most humble servt.,

Th: Jefferson


P.S. Mr. Necker’s discourse accompanies this.

